[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-15904                    JUNE 7, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                D. C. Docket No. 04-00428-CV-OC-10-GRJ

DEBORAH A. MCDONALD,


                                                      Plaintiff-Appellant,

                                  versus

ALPEN HOUSE LIMITED, CORP.,
a foreign corporation doing
business as Adena Springs
South doing business as
Adena Springs,

                                                     Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 7, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.
PER CURIAM:

      Deborah McDonald appeals the district court’s denial of her pre-verdict

motion for judgment as a matter of law. In addition, she requests that we order the

district court to grant an injunction prohibiting Alpen House Limited, Corp., from

future violations of the EPA’s record-keeping requirements, 29 U.S.C. § 211(c); 29

C.F.R. § 1620.32(b).

      At the close of all the evidence, McDonald moved the court to grant her

judgment as a matter of law. She failed to renew the motion, however, after the

jury returned its verdict.

      In the absence of a post-verdict motion under Federal Rule of Civil

Procedure 50(b), an “appellate court is without power to direct the District Court to

enter judgment contrary to the one it had permitted to stand.” Unitherm Food Sys.

v. Swift-Eckrich, Inc., 126 S.Ct. 980, 985–86, 163 L.Ed.2d 974 (2006) (internal

quotes omitted). Because McDonald failed to renew her motion, we lack authority

to review the motion now.

      McDonald asks us to order the district court to grant an injunction

prohibiting Adena from violating the record-keeping provisions of the EPA, as

embodied in 29 U.S.C. § 211(c) and 29 C.F.R. § 1620.32(b). She did not ask the

district court to enter such injunction; hence, we refuse to consider her request



                                           2
now. “[A]n issue not raised in the district court and raised for the first time in an

appeal will not be considered by this court.” Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (internal quotes and citations

omitted).

      AFFIRMED.




                                           3